Citation Nr: 1330652	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  04-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to a compensable evaluation for a left varicocele. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from a series of rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the Board sitting at the RO in July 2008.  A transcript of the hearing is associated with the claims file. 

This case was remanded by the Board in February 2008 and October 2009 for further development.  In October 2009, the Board also remanded the issues of entitlement to service connection for upper respiratory infections and service connection for the common cold.  In an August 2011 rating decision, service connection for an upper respiratory tract infection/bronchitis and common colds was granted.  As the benefit sought on appeal has been granted, these issues are no longer before the Board.  

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left varicocele is not manifested by the removal of both testicles nor does the Veteran have urinary leakage which requires the wearing of absorbent materials.  



CONCLUSION OF LAW

The criteria for a compensable rating for left varicocele are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Codes 7529-7524 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2003 and August 2011, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was also provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  When this issue was before the Board in October 2009, it was determined that further development was needed to include obtaining current outpatient treatment records and a VA examination.  A review of the record discloses that the RO substantially complied with the Board's remand directions.  

Moreover, during the July 2008 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran appeals the denial of a compensable rating for left varicocele.  His disability is rated under Diagnostic Codes 7529-7524.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. 4.27 (2012).

Diagnostic Code 7524 addresses removal of the testis, providing for a noncompensable rating for removal of one testicle and a 30 percent disability rating for removal of both testicles.

Under Diagnostic Code 7529, benign neoplasms of the genitourinary system are rated as renal dysfunction or voiding dysfunction, whichever is prominent.  38 C.F.R. § 4.115b, Diagnostic Code 7529.  As discussed below, the predominant symptoms relate to voiding dysfunction.

Voiding dysfunction is rated as urine leakage or frequency, or obstructive voiding. Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence: requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating; requiring the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent rating; and requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating.  38 C.F.R. § 4.115a.

In April 2003, the Veteran requested a higher rating for his left varicocele disability.  
In the November 2009 VA examination, a history was reported of left varicocelectomy in July 2000.  The Veteran expressed that he went to the "comfort room" at night.  He believed that he had a prostate problem.  His left testicle was painful at times he reported but he was unsure if "it is getting worse."  There were urinary symptoms of hesitancy/difficulty starting stream, weak or intermittent stream, dysuria and straining to urinate but no symptoms of hematuria.  Daytime voiding was reported as once every hour and one to two times every hour at night.  He denied urinary leakage and stated that he was able to control urination most of the time.  He had normal bladder, testicle and urethra examinations.  Status post-surgery for varicocele 2000 was diagnosed.  Status post varicocele surgery, 2000, bilateral and recurrent left varicocele were diagnosed in March 2010.  

Based on the evidence presented, the Board finds against the claim.  In this regard, the Board finds that a higher rating is not warranted under Diagnostic Code 7524.  To warrant the next higher rating under this code the evidence must show removal of both testicles.  The evidence is devoid of such a showing.  Rather, during the November 2009 VA examination the Veteran reported pain in his left testicle at times and examination of the testicle was normal.  As the Veteran does not contend and the evidence does not show the removal of both testicles, the criteria for the next higher rating have not been met under Diagnostic Code 7524, i.e., the removal of both testicles.  

Furthermore, a higher rating is not warranted under Diagnostic Code 7529.  To that end, the Veteran's predominant symptoms relate to voiding dysfunction.  While he reports frequent urination, however, he denies urinary leakage and there is no indication in the record that he wears absorbent materials.  As the evidence is devoid of any evidence of urinary leakage and/or the wearing of absorbent material, the criteria for the next higher evaluation under Diagnostic Code 7529 are not met, i.e., the wearing of absorbent materials which must be changed less than two times per day.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports that it takes him longer to urinate.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned rating is warranted and no more. 

The Board has considered whether any other diagnostic codes would allow for a higher disability rating but has found none.  Although the Veteran reports frequent urination, such has not been attributed to his left varicocele.  As such, consideration of urinary frequency under 38 C.F.R. § 4.115a is not warranted.  Accordingly, the claim is denied.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provides for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, the symptoms associated with the service-connected left varicocele are contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A.
§ 5107(b). 


ORDER

A compensable evaluation for left varicocele is denied.  






REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's remaining claim.  See 38 C.F.R. § 19.9 (2012).  

The Veteran appeals the denial of service connection for a bilateral hearing loss disability.  When this issue was before the Board in October 2009, it was determined that further development was needed to include affording the Veteran a VA examination and obtaining an etiology opinion.  In this regard, it was found that the October 2003 examination showed hearing loss in the left ear at 1000 Hz was 40 decibels and that the criteria for disability in that ear had been met.  The Board then found that a current audiometric examination of both ears and an opinion regarding the etiology of any disability was necessary to decide the claim.  

The Veteran was afforded a VA audiological examination in April 2010.  The VA examiner diagnosed normal hearing acuity in both ears with a dip at 1k Hz for the left ear.  The examiner did not render an etiology opinion as requested by the Board.  

The Board is mindful that the April 2010 VA examiner diagnosed normal hearing acuity in both ears.  A left ear disability, however, was shown in the October 2003 examination.  Evidence of a current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  In McClain, the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  

As a left ear hearing loss disability was shown during the October 2003 audio examination, the Board finds that remand is warranted so that the VA examiner can provide an etiology opinion and/or explain the October 2003 audio results in light of the findings of normal hearing during the prior and more recent examinations.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the April 2010 VA examiner.  The examiner should provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the left ear hearing loss disability shown in October 2003 was incurred in or caused by active duty military service, to include any noise exposure therein.  If the examiner continues to diagnosis normal left ear hearing, he should explain the October 2003 audiological results in light of the findings of normal left ear hearing.  The examiner should provide a rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

If the April 2010 VA examiner is not available and/or it is determined that another VA examination is necessary, the Veteran should be afforded another VA audiological examination to determine whether he has a current hearing loss disability in either the right or left ear under the requirements of 38 C.F.R. § 3.385.  If such disability is found, the examiner should address whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) incurred in or caused by active duty military service, to include any noise exposure therein.  The examiner should provide a rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

2. Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


